Order entered January 31, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01442-CV

                                RENE HERRERA, Appellant

                                              V.

                                   ARVM 5, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-05361-B

                                          ORDER
       Before the Court is the January 30, 2020 motion of Elizabeth Wellborn to withdraw as

counsel for appellant. We DENY the motion without prejudice to filing a motion that complies

with Texas Rule of Appellate Procedure 6.5(a)(1) & (b). See TEX. R. APP. P. 6.5(a)(1) & (b).


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE